Citation Nr: 0010463	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  94-49 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disorder 
claimed as secondary to medications taken for the service-
connected left knee disability.

2.  Entitlement to service connection for a low back disorder 
claimed as secondary to the service-connected left knee 
disability.

3.  Whether the appellant is entitled to a change in plan of 
vocational rehabilitation to training in small engine repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from October 1967 to October 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from adverse determinations issued by the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) with regard to the issues listed on the 
title page of this decision.

It is noted that a hearing was requested and held before the 
undersigned Member of the Board on June 17, 1997, at which 
time the appellant offered testimony with respect to the 
issues on appeal.  A transcript of that hearing has been 
associated with the appellant's claims folder.

The Board remanded this case in September 1997, and following 
completion of the requested development, two issues 
previously on appeal, (1) whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a right knee disorder claimed as secondary to the 
service-connected left knee disability, and (2) entitlement 
to a temporary total disability rating for a period of post 
surgical convalescence following a period of hospitalization 
for right knee surgery in April 1995, were resolved in the 
appellant's favor, and therefore, are no longer before the 
Board on appeal.  It is noted that the appellant filed a new 
claim in March 1998 seeking entitlement to an extension of 
the temporary total disability rating for the April 1995 
right knee surgery; however, this claim was denied by rating 
decision in May 1999.  The appellant was advised of his 
appellate rights with respect to this claim by letter dated 
May 20, 1999, but he did not file an appeal and hence, this 
matter is not before the Board on appeal as well.
FINDING OF FACT

The appellant's claims of secondary service connection for 
stomach and low back disorders are plausible, but the RO has 
not obtained sufficient evidence for correct disposition of 
these claims.


CONCLUSION OF LAW

The appellant has presented well-grounded claims of secondary 
service connection for disorders involving the stomach and 
low back, but VA has not satisfied its duty to assist him in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable regulatory authority provides that a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (1999).  Moreover, under Allen v. Brown, 
7 Vet. App. 439 (1995), aggravation of non service-connected 
disability by service-connected disability provides a basis 
for entitlement to secondary service connection under 
38 C.F.R. § 3.310(a).

However, for purposes of determining whether a well-grounded 
claim for secondary service connection has been established, 
it must first be determined whether the appellant's 
contentions are competent to establish that the service-
connected condition caused the claimed injury or disease 
resulting in disability, and second, it must be determined 
whether medical evidence has been submitted to support the 
contention that the service-connected condition caused the 
disability for which secondary service connection is being 
sought.  See Jones v. West, 12 Vet. App. 383 (1999) (quoting 
Reiber v. Brown, 7 Vet. App. 513 (1995)).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the asserted in-service disease 
or injury and the present disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); Epps v. Gober, 126 F. 3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza), cert. denied sub nom. 
Epps v. West, 118 S.Ct. 2348 (1998).  Where the determinative 
issue involves medical etiology or a medical diagnosis, 
competent medical evidence that a claim is "plausible" or 
"possible" is generally required for the claim to be well 
grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Medical records in the file reflect treatment over the years 
since service discharge for disorders involving the stomach 
and low back.  Regarding the stomach, medical records reflect 
diagnoses of peptic ulcer disease, acute gastroenteritis, and 
more recently, gastritis, as noted on a VA stomach 
examination conducted in February 1998.  On this examination, 
the VA physician stated that it was a well-known fact that 
non-steriodial anti-inflammatory medications (NSAIDs) can 
cause stomach problems.  In support of his claim, the 
appellant submitted extracts from a medical journal that 
described how certain NSAIDs, specifically, Feldene and 
Indocin, used to treat joint pain disorder can cause adverse 
side effects such as stomach and intestinal bleeding.  
Medical records in the file reflect that the appellant was 
prescribed Indocin for his left knee disability, in addition 
to other joint pain problems (left shoulder and elbow), and 
that he was taking this NSAID as early as May 1973 and as 
recently as July 1997.

Regarding the low back, medical records reflect treatment for 
strain-type injuries to the low back area with related 
chronic pain symptoms.  The appellant's private treating 
physician, Dr. E. W. Williams, D.O., and a VA physician, who 
in November 1998 was the Director of Neurosurgery at the Ft. 
Myers VA Outpatient Clinic, have submitted statements which, 
in essence, reflect their opinions that the appellant's 
problems with his gait caused by his service-connected left 
knee disability are responsible for his low back disorder.

In view of the above, the Board finds the appellant's claims 
of service connection are plausible within the meaning of 
Caluza and Jones and therefore, well grounded.  The medical 
evidence shows that he has current disabilities of the 
stomach and the low back, and the statements and opinions of 
the aforementioned Dr. Williams and the VA Director of 
Neurosurgery are sufficient to provide medical-nexus evidence 
linking the low back strain problems to concomitant gait 
disturbance caused by the service-connected left knee 
disability.  Regarding the stomach, while there is no direct 
medical-nexus evidence, the Board finds that the appellant's 
contentions, read together with the medical journal text 
information he provided discussing the adverse side-effects 
of taking Indocin, are sufficient to well ground this claim.  
The U. S. Court of Appeals for Veterans Claims (the Court) 
has held that a medical treatise that contains only a generic 
statement regarding a "possible link" does not satisfy the 
nexus element of a well-grounded claim, see Sacks v. West, 11 
Vet. App. 314, 316-17 (1998); however, a treatise, standing 
alone, that discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is a least plausible causality, is sufficient to well 
ground a claim.  See Wallin v. West, 11 Vet. App. 509, 513-14 
(1998).  In light of the specific facts in this case which 
show a long-term use of NSAIDs to treat a service-connected 
joint disability and treatment over the years for variety of 
stomach disorders, some of which are the type caused by over-
use of NSAIDs, the Board finds that the medical journal text 
information provides "at least plausible causality" to show 
a relationship or link between a stomach disorder and the 
service-connected left knee disability.  Wallin, 11 Vet. App. 
at 513.  It is important to emphasize that the well grounded 
standard is a low threshold, see Morton v. West, 12 Vet. App. 
477 (1999), and thus, as stated above, evidence is presumed 
to be credible for such purposes.  King v. Brown, 5 Vet. App. 
at 21.

Accordingly, as these claims are found to be well grounded, 
VA has a duty to assist in the development of facts relating 
to them.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).  Further development of the appellate record 
is in order, as detailed below in the REMAND portion of this 
decision.


ORDER

The appellant's claims of secondary service connection for 
disorders involving the stomach and low back are well 
grounded, and, to that extent, the appeal is granted.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the appellant's claim.  The Board observes 
that the RO received an "activity dates" summary from the 
Tampa VA Outpatient Clinic indicating that the appellant was 
seen on a number of occasions between May 1996 and March 
1999, and that it had sent all the appellant's medical 
records to the Ft. Myers VA Outpatient Clinic in December 
1998.  The most recent clinical records on file are dated 
through October 1997 and originate from the Bay Pines VA 
Outpatient Clinic.  Hence, there appears to be additional 
medical records available and of more recent chronology.  On 
this point, the Board observes that the RO denied the claim 
as to the stomach disorder essentially on the grounds that it 
was not shown that the appellant was taking any NSAIDs prior 
to February 1998, and hence, his previously treated symptoms 
of stomach distress could not be attributable to the use of 
NSAIDs.  As alluded to above, this analysis is clearly 
incorrect as the evidence shows that the appellant was taking 
Indocin, a known NSAID, for many years, as far back as 1973 
and as recently as 1997.  In view of the fact that more 
recent clinical records exist, some of which may shed light 
on more recent use of NSAIDs, as claimed by the appellant 
(stated he was prescribed Piroxicam in February 1998), 
further development of the appellate record is indicated.

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1999).  The duty to assist the 
appellant in the development of his claim includes the duty 
to request information which may be pertinent to the claim.  
38 U.S.C.A. §§ 5106, 5107(a) (West 1991).  The duty to assist 
is particularly applicable to records which are known to be 
in the possession of the Federal Government, such as VA 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994).

Further, the Board believes that, in light of the appellant's 
contentions as reflected by his statements and the apparent 
conflicts in the medical record, and once all of the medical 
evidence has been obtained, a review of the entire 
evidentiary record should be undertaken by medical 
specialists in orthopedics and gastrology in order to 
determine what relationship may exist between the service-
connected left knee disability, to include NSAIDs prescribed 
over the years to treat this disability, and the various 
stomach and low back disorders diagnosed by the medical 
records on file.

The Board will also order readjudication of the appeal of the 
Vocational Rehabilitation and Counseling (VR&C) Division's 
decision to deny a proposed vocational rehabilitation plan 
involving training in small engine repair under 38 C.F.R. 
§ 21.98(b) (1999).  It does not appear that this matter was 
readjudicated following the RO's grant of service connection 
for the right knee disability by rating decision in February 
1998.  The grant of service connection for this disability 
reflects a change in the appellant's circumstances under 38 
C.F.R. § 21.94(b)(2) (1999), and further, in view of the fact 
that his circumstances may again change should service 
connection be granted for the stomach and low back disorders, 
readjudication of this appeal is warranted.  In light of 
these developments, and before further readjudication of this 
appeal is undertaken, the VR&C Division should endeavor to 
schedule a meeting between the appellant and his case manager 
for a follow-up comprehensive review under 38 C.F.R. 
§ 21.96(b) (1999) in order to discuss further alternatives to 
the plan.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the VA 
Outpatient Clinics in Tampa, Ft. Myers 
and Bay Pines and request complete, 
legible copies of all medical reports 
which these facilities have in their 
possession pertaining to treatment 
provided to the appellant since May 1996.  
Efforts to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  Upon completion of the evidentiary 
development, the RO must obtain opinions 
from appropriate medical specialists in 
orthopedics and gastroenterology for the 
purpose of addressing whether a cause-
and-effect relationship exists between 
the service-connected left knee 
disability and the stomach and low back 
disorders variously diagnosed over the 
years, as shown on the available medical 
records in the claims folder.  The 
gastroenterologist should be is 
specifically requested to indicate 
whether the appellant's long-term use of 
NSAIDs to treat the left knee disability 
is responsible for the appellant's 
development of the currently diagnosed 
disorder of the stomach.  The orthopedic 
specialist should be specifically 
requested to provide an opinion on 
whether a cause-and-effect relationship 
exist between any diagnosed disorders of 
the low back and any gait-disturbance 
problems resulting from the service-
connected left knee disability.  These 
opinions should be based on a thorough 
and careful review of all the evidence 
contained in the claims folder.  A 
complete rationale for each opinion must 
be provided, and, in particular, the 
specialists should discuss in light of 
their findings and medical judgment, the 
correctness of the medical opinions in 
the file from Dr. Williams, the VA 
Director of Neurosurgery who rendered an 
opinion in November 1998, and the VA 
physicians who rendered opinions in 
connection with compensation examinations 
conducted in February 1998 and June 1999.  
The reports generated as a result of this 
request should thereafter be associated 
with the claims folder.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law for claims found to be 
well grounded.  Cf. Roberts v. West, 13 
Vet. App. 185 (1999) (the Court 
distinguished Stegall v. West, 11 Vet. 
App. 268 (1998) on the facts, holding 
that VA had no duty to assist the 
appellant, to include additional action 
by the Board to enforce its remand order, 
because the claim was not well grounded).

4.  After completion of the above, the RO 
must readjudicate the appellant's claims 
of secondary service connection for the 
stomach and low back disorders with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.

5.  Further, as alluded to above, the 
VR&C Division should schedule a 
comprehensive review between the 
appellant and his case manager to discuss 
alternatives to the plan involving 
training in small engine repair.  Should 
the appellant continue to disagree with 
the proposed plan following this review, 
and following completion of all 
development and adjudication action on 
the above-cited service connection 
issues, the VR&C Division should 
readjudicate the appeal of the decision 
to deny a proposed vocational 
rehabilitation plan involving training in 
small engine repair under 38 C.F.R. 
§ 21.98(b) (1999).


If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 
- 8 -


- 9 -


